PER CURIAM.
Counsel for respective parties in this cause having filed on November 14, 1939, stipulation that this cause shall abide and be governed by companion cause No. 9100, Ashby Oliver Stewart v. United States of America, 106 F.2d 405, on any proceedings for certiorari, and if certiorari be granted in said cause No. 9100 the record herein may be considered therewith and the two causes heard and disposed of together by the Supreme Court of the United States, and it appearing that the Supreme Court of the United States on November 12, 1940, 61 S.Ct. 102, 85 L.Ed. - entered final judgment in said companion cause No. 9100, and that the certified copy of such judgment has been filed with the clerk of this Court, and good cause therefor appearing, it is ordered that a judgment be filed and entered herein affirming the judgment of the District Court of the United States for the Northern District of California, Southern Division, 24 F.Supp. 145, and that the mandate of this court in this cause issue forthwith.